IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30494
                          Summary Calendar


PAMELA VANDI,

                                     Plaintiff-Appellant,

versus

JO ANNE B BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-1705
                        --------------------
                            March 11, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Pamela Vandi appeals from the district court's dismissal

of her complaint challenging the denial of an application for

supplemental security income benefits.   The district court

dismissed the complaint for Vandi's failure to file a brief as

ordered.   Vandi does not directly address the district court's

dismissal in what she has labeled a "Token Brief."      Although




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30494
                                 -2-

pro se pleadings are afforded liberal construction, Haines

v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must

adequately brief arguments in order to preserve them.      Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also

FED. R. APP. P. 28(a).   Although Vandi asserts that the

Commissioner has wrongfully withheld medical records from her

which precluded her from filing a "meaningful" brief in the

district court or in this court, her contention is conclusional

and speculative, at best, and unsupported by the record.     Vandi

has failed to adequately brief any issue on appeal.     Yohey,

985 F.2d at 224-25.

     AFFIRMED.